Callahan, J. P., and Doerr, J. (dissenting).
We agree with the contention that there was unnecessary delay in arraigning defendant and that the purpose of the delay was to deprive him of his right to counsel so that the police could obtain an uncounseled confession. Where the police make an arrest without a warrant, they are bound to bring the accused before a local criminal court and file an appropriate accusatory instrument "without unnecessary delay” (CPL 140.20 [1]; see, People v Cooper, 101 AD2d 1, 9).
Defendant was apprehended and placed under arrest at approximately 7:00 a.m. on the morning of March 29, 1992. Defendant arrived at the Public Safety Building sometime between 8:00 and 8:30 a.m. He was advised of his Miranda rights at about 9:00 a.m. and agreed to talk with the Deputy Sheriff without an attorney present. Defendant made a written statement that concluded at 12:15 p.m. He was arraigned sometime after 1:00 p.m. On cross-examination at a pretrial Huntley hearing by defendant’s attorney the Deputy testified:
"Q. Any particular reason why he wasn’t brought for an arraignment prior to that time?
"A. I don’t know of none, no.
"Q. Any reason why he wasn’t taken for arraignment at 9:30?
"A. No. We wanted to talk to him.
"Q. You wanted to talk to him, yet he was already under arrest for murder, is that correct?
"A. Yes.”
The court denied defendant’s motion to suppress his statement.
Undue delay in filing an accusatory instrument is "prima facie a suspect circumstance suggesting that the delay may have been for the purpose of depriving the accused of counsel” and the prosecution has "the burden to explain and offer proof * * * why the opportunity to so have counsel * * * was not afforded” (People v Blake, 35 NY2d 331, 340). Although the 3 Vi hour delay in arraigning defendant was far short of the 24 hour delay we found to be unreasonable in People v Cooper *867(supra), nevertheless, the record establishes that the sole purpose of the delay was because the police "wanted to talk to him”. Therefore, we conclude that the court erred in denying defendant’s motion to suppress. (Appeal from Judgment of Lewis County Court, Merrell, J. — Murder, 2nd Degree.) Present — Callahan, J. P., Pine, Lawton, Doerr and Boehm, JJ.